812 F.2d 1407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fadee MULAZIM on Behalf of Himself and the Michigan CivicCommittee, Plaintiffs-Appellants,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Robert Redman, RobertBrown, Mr. Houseworth, Defendants-Appellees.
No. 85-1819.
United States Court of Appeals, Sixth Circuit.
Jan. 28, 1987.

Before ENGEL, KRUPANSKY and NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
It is concluded upon a careful review of the district court record that the district court properly dismissed appellant's civil rights complaint.  The complaint is devoid of any allegation that any act or omission on the part of the named defendants led to a deprivation of appellant's constitutional rights.  Appellant therefore has not stated a cause of action cognizable under the civil rights act.   Dunn v. Tennessee, 697 F.2d 121 (6th Cir.1982), cert. denied 460 U.S. 1086 (1983);  Wilson v. Beebe, 612 F.2d 275 (6th Cir.1980) (per curiam);  Knipp v. Weikle, 405 F.Supp. 782 (N.D.Ohio 1975).  While pro se complaints are to be liberally construed, Haines v. Kerner, 404 U.S. 519 (1972);  Puckett v. Cox, 456 F.2d 233 (6th Cir.1972), a federal claim must be set forth with minimal specificity.   Place v. Shepherd, 446 F.2d 1239 (6th Cir.1971);  Hurney v. Carver, 602 F.2d 993 (1st Cir.1979).  Appellant's allegations on appeal that appellees conspired to deprive appellant of his right to advocate conjugal visitation for prisoners are insufficient to state a cause of action.   See Sommer v. Dixon, 709 F.2d 173 (2nd Cir.)  (per curiam), cert. denied, 464 U.S. 857 (1973).


3
It is therefore ORDERED that the judgment of the district court be and hereby is affirmed pursuant to Rule 9(a), Rules of the Sixth Circuit.